61 F.3d 909
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Anthony BATOR, Plaintiff-Appellant,v.SUPREME COURT OF the STATE OF NEVADA; Brent Adams, Judge;County of Washoe; Mike Harper; Oris Corbridge;Doug Coulter; Carl Cahill, Defendants-Appellees.
No. 95-15394.
United States Court of Appeals, Ninth Circuit.
Submitted July 17, 1995.*Decided July 20, 1995.

Before:  FLETCHER, KOZINSKI and THOMPSON, Circuit Judges.


1
MEMORANDUM**


2
Anthony Bator appeals pro se the district court's dismissal of his 42 U.S.C. Sec. 1983 action alleging his civil rights were violated when Washoe County officials delayed Bator's attempt to obtain a permit to create an alligator farm on his property and the Nevada Supreme Court and state judge Brent Adams denied Bator's mandamus petitions.  We have jurisdiction, and we affirm for the reasons stated in the district court's order of dismissal.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3